Title: To George Washington from Richard Henry Lee, 10 April 1777
From: Lee, Richard Henry
To: Washington, George



My dear General
Philadelphia 10 April 1777

The resolves of Congress, that you will receive by this Messenger, you may be assured, are not intended, by any means, to obstruct your views a single moment. If your judgement should incline you to think that the Troops had better march on to Head Quarters quick as possible, you have only so to order it, and it will give pleasure to every good man here. The business of speedily reenforcing you will not be obstructed, but accelilated, because they now enter the City, where every days stay is 30 days injury to the great purpose of strengthening your hands. And should the enemy destine here, something like a Military collection, may produce a greater resort—If you will indulge my conjecture, I think they cannot purpose coming here, because the water securities ageinst such a plan are realy formidable, and the situation of the land, where the water obstructions are fixed, is such, that great delay, and probable ruin forbids the enterprize, as they cannot so fix land Batteries as to remove the strong Vessels that protect the Cheveaux de Frise, added to the numerous fire rafts & Fire Ships that in a narrow water with strong current may destroy their Fleet.
Your Army Sir feeble as it is, and the North river, are more tempting Objects, because they are not strong, and because the defeat of the one, or the acquisition of the other, would avail our enemies greatly.
My wishes are Sir, and I think they correspond with the true interest of America, that you should quickly be possessed of a strong Army, that your powers might be such as to gratify your wishes of crushing of our enemies before an addition of strength to them may render the business more difficult & uncertain. I think I well know your situation, and from your excellent disposition, I know your feelings, and I do

most ardently wish to make the former good, and to render the latter agreable, and therefore, whenever I can know either from yourself, all the powers I possess shall be exerted to accomplish both—The Troops of Maryland are now under inoculation, and so are about 1000 Virginians from Baltimore to Wilmington inclusive—Here, we suppose, may be near a thousand of all kinds, who by the now [new] plan of encampment, will be in Tents as quickly as the Physicians can discharge them, or the Officers collect them from this attractive Scene of debauch and amusement. With every hearty wish for your health and prosperity I remain dear Sir Most affectionately yours

Richard Henry Lee

